DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's preliminary amendment filed 04/05/2021.
Claims 21-40 are pending.  Claims 1-20 have been cancelled.

Information Disclosure Statement
The list(s) of references is/are of extensive length. Additionally, there exists a significant lack of clarity as to how a large percent of the listed references could possibly be material to patentability of the presently claimed invention. Forcing an examiner to find a needle in a haystack is probative of bad faith (Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995)). Such acts of cloaking relevant references by inclusion in a long list of citations may not comply with Applicant's duty of disclosure (Penn Yah Boats', Inc. v. Sea Lark Boats', Inc., 359 F. Supp. 948 (S.D. Fla. 1972)). Similarly, failing to highlight to an examiner buried references disclosing a particularly relevant embodiment to the pending claims has been found to be misrepresentation, resulting in holding patents unenforceable due to inequitable conduct (Golden Valley Microwave Foods' Inc. v. Weayer Popcorn Co. Inc., 837 F. Supp. 1444, 1477 (N.D. Ind. 
Each non-patent literature document listed in the information disclosure statements and not crossed-through has been considered only to the extent of the title of the document or, if lacking a title, the first word of the first page. Each foreign patent document listed in the information disclosure statements and not crossed-through has been considered only to the extent of the country from which the document originates and the document number. Each communication from the U.S.P.T.O. or a foreign patent authority, listed in the information disclosure statements, and not crossed-through has been considered only to the extent of the application number, the country or authority from which the communication originates, the communication type, and the date the communication was mailed or, if a different date appears on the document instead of a mailing date, the different date. Each document listed in the information disclosure statements that is (1) not a U.S. Patent or U.S. Publication, (2) not covered by one of the preceding sentences in this paragraph, and (3) not crossed-through has been considered only to the extent of the first word of the first page.
If Applicant(s) desires Examiner perform further consideration of the references, Applicant(s) must provide a concise explanation of why the information is being submitted, how the information is understood to be relevant, and whether one or more are highly relevant with pinpoint citations to specific pages and specific lines (See, MPEP § 609.04(a)(III), final paragraph, Provision of these explanations with specific citations to pages and lines is encouraged by the Office).

Claim Objections
Claim 23 is objected to because of the following informalities:  there are two claim 23 presented in the claims.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,871,943.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the application are broader in scope than the ones in the patent.  214 U.S.P.Q. 761 In re Van Ornum and Stanz.  The playback device of claims 21-40 of the instant application also including “one or more microphone” that are in line with the “network microphone device (NMD)” of claims 1-20 of U.S. Patent No. 10,871,943 that are used for detecting audio or sound signal that including “voice utterance”.
claims 21, 28 and 36; and U.S. Patent No. 10,871,943, claims 8, 1 and 15.  

Application 17/247,736
U.S. Patent No. 10,871,943
21. A playback device, comprising: 

  one or more processors; 
  one or more microphones; 
  a first buffer; 
  a second buffer; 
  a tangible, non-transitory, computer-readable medium storing instructions executable by the one or more processors to cause the playback device to perform operations comprising: 
  detecting sound via one or more microphones of the playback device, wherein the detected sound incudes a voice utterance; 
  capturing sound data one or more buffers of the playback device based on the detected sound; 
  analyzing, via the playback device, the sound data to detect a wake word; 
  based on the analyzed first sound data, detecting the wake word; 
  after detecting the wake word, transmitting at least a first portion of the sound data associated with the voice utterance to one or more remote computing devices associated with a voice assistant service; 
  
  capturing metadata associated with a second portion of the sound data via the playback device, wherein the wake word is not detected based on the second portion of the sound data; 




  processing the metadata to classify one or more noises in the sound data; and 
  performing an action based on the classification of the respective one or more noises.

28. A method comprising: 
  detecting sound via one or more microphones of a playback device, wherein the detected sound incudes a voice utterance; -3-Application No.: 17/247,507Attorney Docket No. 19-0504-CON1120 Preliminary AmendmentFortem Reference No. SNS.020C1 

  capturing sound data in one or more buffers of the playback device based on the detected sound; 
  analyzing, via the playback device, the sound data to detect a wake word; 
  based on the analyzed sound data, detecting the wake word; 
  after detecting the wake word, transmitting a first portion of the sound data associated with the voice utterance to one or more remote computing devices associated with a voice assistant service; 

  capturing metadata associated with a second portion of the sound data via the playback device, wherein the wake word is not detected based on the second portion of the sound data; 








  processing the metadata to classify one or more noises in the sound data; and 
  causing the playback device to perform an action based on the classification of the respective one or more noises.

36.  Tangible, non-transitory, computer-readable medium storing instructions executable by one or more processors to cause a playback device to perform operations comprising: 
  detecting sound via one or more microphones of the playback device, wherein the detected sound incudes a voice utterance; 
  capturing sound data one or more buffers of the playback device based on the detected sound; 
  analyzing the first sound data to detect a wake word; 
  based on the analyzed first sound data, detecting the wake word; 
  after detecting the wake word, transmitting at least a first portion of the sound data associated with the voice utterance to one or more remote computing devices associated with a voice assistant service; 











  capturing metadata associated with a second portion of the sound data via the playback device, wherein the wake word is not detected based on the second portion of the sound data; 
  processing the metadata to classify one or more noises in the sound data; and 
  performing an action based on the classification of the respective one or more noises.
network microphone device (NMD), comprising: 
  one or more processors; 
  one or more microphones; 
  a first buffer; 
  a second buffer; 
  a tangible, non-transitory, computer-readable medium storing instructions executable by the one or more processors to cause the NMD to perform operations comprising: 

  detecting sound via one or more microphones of the NMD, wherein the detected sound incudes a voice utterance; 
  capturing first sound data in the first buffer based on the detected sound; 

  analyzing the first sound data to detect a wake word; 
  based on the analyzed first sound data, detecting the wake word; 
  after detecting the wake word, transmitting at least the voice utterance to one or more remote computing devices associated with a voice assistant service; 
  detecting additional sound via the one or more microphones; 
  capturing second sound data in the first buffer based on the detected additional sound;  -57-Attorney Docket No.: 19-0504 Fortem Reference No.: SNS.020A 
  analyzing the second sound data to detect the wake word, wherein the wake word is not detected based on the analyzed second sound data; 
  capturing metadata associated with the detected additional sound in the second buffer; 
  processing the metadata to classify one or more noises in the detected additional sound; and 
  performing an action based on the classification of the respective one or more noises.

1. A method comprising: 
  detecting sound via one or more microphones of a network microphone device (NMD), wherein the detected sound incudes a voice utterance; 
  capturing first sound data in a first buffer of the NMD based on the detected sound; 
  analyzing, via the NMD, the first sound data to detect a wake word; 
  based on the analyzed first sound data, detecting the wake word; 
  after detecting the wake word, transmitting at least the voice utterance to one or more remote computing devices associated with a voice assistant service; 
  detecting additional sound via the one or more microphones; 
  capturing second sound data in the first buffer based on the detected additional sound; 
  analyzing, via the NMD, the second sound data to detect the wake word, wherein the wake word is not detected based on the analyzed second sound data; 
  capturing metadata associated with the detected additional sound in a second buffer of the NMD; 
  processing the metadata to classify one or more noises in the detected additional sound; and 
  causing the NMD to perform an action based on the classification of the respective one or more noises.


15. Tangible, non-transitory, computer-readable medium storing instructions executable by one or more processors to cause a network microphone device (NMD) to perform operations comprising: 
  detecting sound via one or more microphones of the NMD, wherein the detected sound incudes a voice utterance; 
  capturing first sound data in a first buffer of the NMD based on the detected sound; 
  analyzing the first sound data to detect a wake word; 
  based on the analyzed first sound data, detecting the wake word; 
  after detecting the wake word, transmitting at least the voice utterance to one or more remote computing devices associated with a voice assistant service; 
  
  detecting additional sound via the one or more microphones; 
  capturing second sound data in the first buffer based on the detected additional sound; 
  analyzing the second sound data to detect the wake word, wherein the wake word is not detected based on the analyzed second sound data; 
  capturing metadata associated with the detected additional sound in a second buffer of the NMD; 


  processing the metadata to classify one or more noises in the detected additional sound; and 
  performing an action based on the classification of the respective one or more noises.


	Dependent claims 22-27, 29-35, and 37-40 are substantially in the same wordings and/or different arrangement with respect to dependent claims 9-14, 2-7, and 16-20 U.S. Patent No. 10,871,943.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Soto and Smith et al are related to the instant application that including device and method for optimization of microphone device and voice detection for noise classification, and are made of record here as pertinent art to the claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 10/23/2021